Citation Nr: 1446610	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1963 to January 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2013, the Board remanded the instant matter for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2010 letter, sent prior to the initial unfavorable decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in June 2010, and an addendum opinion was obtained November 2013, in order to adjudicate his claim for service connection for bilateral hearing loss.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss. 

As noted in the Introduction, the Board remanded the case to the AOJ in October 2013 to obtain an addendum opinion on the etiology of the Veteran's hearing loss.  Such an addendum opinion was obtained in November 2013.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of the claim adjudicated herein.

II. Analysis

The Veteran claims that he suffers from bilateral hearing loss as a result of in-service noise exposure.  Specifically, he asserts such exposure while working as a flying crew chief and a line mechanic and that he flew for very long hours and was exposed to loud engine noise without hearing protection.  See Veteran's statement in support of claim, dated June 2010.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA). Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385. 
At the outset, the Board notes that the July 2010 VA audiological evaluation showed that the Veteran had hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Board further notes that the Veteran's DD Form-214 lists his military occupational specialty (MOS) as a jet aircraft mechanic.  Therefore, his military noise exposure is acknowledged.

The Veteran's service treatment records are silent as to a diagnosis, complaint, or treatment for hearing problems during service.  A January 1959 service entrance examination found his hearing to be within normal limits as it was measured to be 15/15 bilaterally.

A February 1959 evaluation showed the following threshold results for each ear, measured in decibels and converted to ISO units:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
25
5
5
15
10
  
A July 1965 evaluation revealed the following results, measured in decibels and converted to ISO units:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
25
25
LEFT
25
20
15
25
15

A September 1965 test noted the following threshold results, measured in decibels and converted to ISO units:

HERTZ


1000
2000
3000
4000
RIGHT
30
25
5
25
20
LEFT
15
10
5
20
5

A May 1966 annual flying physical examination showed the following threshold results, measured in decibels and converted to ISO units::

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
15
10
5
20
5

Finally, the December 1966 separation examination noted the following threshold results, measured in decibels and converted to ISO units:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
15
10
LEFT
20
10
10
20
15

A July 2010 VA audiology examination report reflected the Veteran's complaints of military noise exposure from aircraft, flight line noise and rifle ranges.  He reported that hearing protection was not worn at all times.  Following service, he reported working for the Department of Corrections and with cattle and that hearing protection was worn during weapons qualifications.  Recreational noise exposure was denied.

Upon examination of the Veteran, the examiner stated that the Veteran's bilateral hearing loss was not caused by or a result of military service.  As rationale, the examiner stated that the comparison of enlistment hearing evaluation and separation hearing evaluation revealed no significant change in hearing sensitivity between 500-6000 Hz bilaterally. 

As a result of the Board's October 2013 remand, the examiner provided an addendum opinion in November 2013.  In this addendum opinion, the examiner again stated that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that a significant change in hearing sensitivity is considered to be 15 decibels.  However, she stated that the tests during the Veteran's service revealed no significant change in hearing sensitivity when comparing the enlistment examination with his final two tests in 1966.  She added that although a temporary threshold shift was documented in 1965, and that it was unknown if it was due to military noise or the test environment, this temporary decrease resolved in May and December 1966.  She further stated that research has shown that hazardous noise exposure has an immediate effect on hearing.  As a result, since the Veteran's last two examinations in 1966 showed no significant change in hearing sensitivity when compared to his enlistment examination, the objective evidence of the hearing tests verify that although he may have had a temporary decrease in hearing sensitivity, it was not permanent.  Therefore, the examiner concluded that the Veteran's hearing loss was not caused by or a result of his service.

With regard to the Veteran's argument that he was not exposed to loud noises after service, the examiner stated that hearing loss due to hazardous noise did not have a delayed onset.  She added that hearing loss could also be caused by many other factors such as ear pathologies, health issues, ototoxic drugs, and aging, and that she would be speculating as to the actual cause.  However, she concluded that what the tests show is that the Veteran's current hearing loss was not caused by or a result of his service.  
  
Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss. Although the Veteran has a hearing loss disability, and the Board presumes in-service exposure, the probative evidence does not show that there is a nexus between the Veteran's current bilateral hearing loss and his in-service acoustic trauma.   Indeed, as will be further discussed herein, bilateral hearing loss is not shown during service or for at least 40 years after service and the Veteran has not alleged a continuity of related symptomatology after service.   Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Additionally, while the medical evidence of record shows that the Veteran has a diagnosis of bilateral hearing loss, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's bilateral hearing loss was less likely than not related to service as a significant change in hearing sensitivity was not shown, that research studies have shown that hazardous noise exposure has an immediate effect on hearing which can be temporary or permanent and that hearing loss due to hazardous noise exposure does not have a delayed onset.  The examiner further noted that while the Veteran had a documented temporary threshold shift in 1965, such shift was not permanent as the hearing tests at the end of service showed no significant change in hearing sensitivity when compared to enlistment  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary probative opinion of record.

The Board notes that the Veteran and his representative have asserted that his bilateral hearing loss is related to his in-service acoustic trauma.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Here, while the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of bilateral hearing loss, and his representative is competent to describe her observations regarding the Veteran's symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss  requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his purported in-service noise exposure and his claimed bilateral hearing loss.   In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed bilateral hearing loss.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

The Board notes the argument of the Veteran's representative in its January 2014 Informal Hearing Presentation that the Veteran's service audiometric testing was inadequate for consideration as whispered voice testing did not contain a Maryland CNC speech discrimination test or test the frequencies specified in 38 C.F.R. § 4.85.  The service treatment records reflect that whispered voice testing was used in the January 1959 service entrance examination and that audiometric testing at various frequencies was conducted thereafter.  As detailed above, hearing loss for VA purposes is clearly defined under 38 C.F.R. § 3.385 and does not contain  provisions for speech discrimination.  The statutory section cited by the Veteran's representative, 38 C.F.R. § 4.85, is used for the evaluation of hearing impairment under the Schedule for Rating Disabilities and is applicable to a hearing loss disability for which service connection had been granted.  Moreover, while audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).   This argument is therefore without merit.

Therefore, the Board finds that bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service noise exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


